Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SYSTEM AND METHOD FOR CONTROLLING FUEL CELL

Examiner: Adam Arciero	SN: 16/903,352	Art Unit: 1727	August 12, 2022 

DETAILED ACTION
Applicant’s response filed on June 16, 2020 has been received. Claims 1-14 are currently pending and have been fully considered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 3-4 and 10-11 are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Kagami on claims 1, 5-6, 8-9, 12 and 14 are withdrawn because Applicant has amended the independent claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kagami and Yumita on claims 2-4 and 7 are withdrawn because Applicant has amended the independent claims.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagami (JP2005-322527 A) in view of Yumita (US 2012/0183875 A1).
As to Claim 1, Kagami discloses a fuel cell system and method of controlling, comprising: a hydrogen fuel cell stack 22; a cooling system 28 which controls the temperature of the fuel cell with water and a radiator (capable of exchanging heat with external air); a temperature sensor 37 configured to sense a fuel cell temperature; and a controller 42 that is configured to, when the power generation of the fuel cell is stopped, control the operation of the cooling system to cool the fuel cell below a threshold temperature to prevent deterioration (Abstract). Kagami does not specifically disclose the claimed fuel cell power monitoring unit.
However, Yumita teaches of a fuel cell system comprising a power control section and a controller 50 that monitors and controls the power output by the fuel cell (paragraphs [0034-0035]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed power controller because Yumita teaches that the operation of the fuel cell system can be controlled (paragraph [0035]). In addition, it is the position of the Office that the fuel cell system controller of the prior arts is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same. See MPEP 2112 and 2114, IV.
As to Claim 2, Kagami does not specifically disclose the claimed temperature sensor.
However, Yumita teaches of a fuel cell system comprising a temperature sensor T2 provided at a coolant inlet of the fuel cell (Fig. 1 and paragraph [0032]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed temperature sensor because Yumita teaches that the inlet temperature of the cooling water can be determined and temperature change can be suppressed (Abstract and paragraph [0032]).
As to Claim 4, Kagami does not specifically disclose the claimed time measuring unit.
However, Yumita teaches of a fuel cell system comprising a time measuring unit (the control section may function based on an elapsed amount of time) (paragraphs [0011, 0047 and [0053]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed time measuring unit because Yumita teaches that the operation of the fuel cell system can be controlled (paragraph [0035]). In addition, it is the position of the Office that the fuel cell system controller of the prior arts is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same. See MPEP 2112 and 2114, IV.

As to Claims 5-6, it is the position of the Office that the controller of Kagami is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same (Abstract). See MPEP 2114, IV.
As to Claim 7, Kagami does not specifically disclose the claimed cooling fan and pump.
However, Yumita teaches of a fuel cell system comprising a cooling fan C13 and a cooling pump C1 (Fig. 1 and paragraph [0022]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed cooling fan and pump because Yumita teaches that temperature change can be suppressed (paragraph [0035]). In addition, it is the position of the Office that the fuel cell system controller of the prior arts is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same. See MPEP 2112 and 2114, IV.
As to Claim 8, the controller of Kagami reads on the claimed starting control unit and is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same (Abstract). See MPEP 2114, IV.

Allowable Subject Matter
Claims 9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record above do not specifically disclose, teach, or fairly suggest the method wherein the rate of rotation of the cooling pump and cooling fan is controlled at a maximum level until the cooling water temperature drops to a preconfigured recovery temperature, and the cooling system is controlled such that the coolant water temperature is maintained at the preconfigured recovery temperature for a second recovery time (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principle arguments are:
a)  The prior arts do not teach the claimed monitoring unit and cooling control unit (claim 1).

In response to Applicant’s arguments, please consider the following comments:
a) Kagami teaches the claimed cooling control unit as discussed above in the rejection. Yumita teaches of a fuel cell system comprising a power control section and a controller 50 that monitors and controls the power output by the fuel cell (the claimed monitoring unit) (paragraphs [0034-0035]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kagami to comprise the claimed power controller because Yumita teaches that the operation of the fuel cell system can be controlled (paragraph [0035]). In addition, it is the position of the Office that the fuel cell system controller (cooling control unit and monitoring unit) of the prior arts is inherently configured to perform the claimed functions given that the structure of the prior arts and the claimed invention is the same. See MPEP 2112 and 2114, IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727